         Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                          :
THE UNITED STATES OF AMERICA
                                          :

       v.                                 :   Civil Action No. DKC 19-3181

                                          :
CATHERINE LORETTA LAROSA, et al.
                                          :

                              MEMORANDUM OPINION

       Presently pending and ready for resolution in this action

to   enforce     judgment    lien    is   the   motion    to   stay   filed   by

Defendant Catherine Loretta LaRosa (“Mrs. LaRosa”).                   (ECF No.

10).        The issues have been fully briefed, and the court now

rules, no hearing being deemed necessary.                 Local Rule 105.6.

For the following reasons, the motion to stay will be granted.

I.     Background

       This dispute spans decades.            In 1997, the court entered a

judgment in favor of the United States of America (“Plaintiff”)

and against Mrs. LaRosa and her husband, Dominick LaRosa (“Mr.

LaRosa”), for the recovery of an erroneously issued tax refund.

United      States   v.   LaRosa,   993   F.Supp.   907   (D.Md.   1997).     On

January 9, 1998, Plaintiff recorded an abstract of the judgment.

(ECF No. 1, ¶ 14).         Upon filing of the abstract, a judgment lien

arose in favor of Plaintiff against all real property of Mr. and
            Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 2 of 9



Mrs.        LaRosa,     including   their    residence         located   at    10   Tobin

Court, Potomac, MD (the “Property”).                   (Id., ¶¶ 3-5, 15).

        Mr. and Mrs. LaRosa owned the Property from 1983 to 2015.

(ECF No. 1, ¶ 6).            On September 11, 2015, Mr. and Mrs. LaRosa

transferred their interests in the Property to the Catherine

Loretta         LaRosa      Revocable       Trust       (the     “Trust”)      for     no

consideration.           (Id., ¶ 7).    On August 4, 2017, Plaintiff moved

to   reopen       the    original   action       and    renew    the   judgment     lien.

(Id., ¶ 17).            The court granted Plaintiff’s motion and ordered

the judgment lien renewed.               United States v. LaRosa, No. 96-

0980-DKC, 2017 WL 4418418, at *2 (D.Md. Oct. 5, 2017).

        On October 31, 2019,1 Plaintiff initiated the present action

and filed a complaint against Mr. LaRosa, Mrs. LaRosa, and the

Trust       (collectively,     “Defendants”)           to   foreclose    its   judgment

lien against the Property.              (ECF No. 1).            On January 10, 2020,

Mrs. LaRosa filed a Request for Innocent Spouse Relief with the

Internal Revenue Service (“IRS”).2                     (ECF No. 10-1, at 3).           On

January 21, 2020, Mrs. LaRosa filed the presently pending motion

        1
       The parties represent that Plaintiff filed the complaint
in November 2019.   (ECF No. 10, at 1; ECF No. 10-2, at 1; ECF
No. 14, at 3).

        2
        Exhibit A to Mrs. LaRosa’s motion to stay includes
sensitive personal identifying information.          Counsel are
reminded that matters may be filed under seal pursuant to Local
Rule 105.11.   The accompanying order will direct the clerk to
reset the link to ECF No. 10-1 so that non-court users may not
access it and direct Mrs. LaRosa’s counsel to re-file the
document in accordance with this court’s Privacy Requirements.
                                             2
       Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 3 of 9



to stay.     (ECF No. 10).     Plaintiff responded (ECF No. 14), and

Mrs. LaRosa replied (ECF No. 15).

II.   Analysis

      Mrs. LaRosa seeks a stay while she pursues her request for

innocent spouse relief administratively through the IRS.               She

argues that 26 U.S.C. § 6015, the provision of the Internal

Revenue    Code   (“IRC”)   outlining   the   innocent   spouse   doctrine,

entitles her to a stay.       (ECF No. 10-2, at 2-3).      Alternatively,

she asks the court to exercise its discretionary power to stay

this proceeding.

      The United States Court of Appeals for the Fourth Circuit

outlined the innocent spouse doctrine in Jones v. Commissioner:

            As a general matter, taxpayers filing joint
            income tax returns are jointly and severally
            liable for any tax liability that arises from
            their   filings   and   returns.      See  I.R.C.
            § 6013(d)(3).    Aware that this liability can
            sometimes cause inequitable and harsh results to
            innocent spouses, Congress set out a means to
            permit an innocent spouse to obtain relief from
            this liability. Section 6015(b) of the Tax Code
            provides relief from tax liability for an
            individual, who was a joint filer but did not
            know or have reason to know that there was an
            understatement on the tax return.         Section
            6015(c) provides similar relief when the joint
            filers are legally separated or no longer married
            unless the IRS shows that the would-be innocent
            spouse had “actual knowledge of any item giving
            rise to the deficiency.” I.R.C. § 6015(c)(3)(C).
            The relief available under both § 6015(b) and
            § 6015(c) must be sought within two years of the
            IRS’s first collection activity.    See I.R.C. §§
            6015(b)(1)(E), 6015 (c)(3)(B).   If relief is not
            available under subsection (b) or subsection (c),

                                    3
           Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 4 of 9



                a joint taxpayer may also seek equitable relief
                under § 6015(f), which authorizes the Secretary
                of the Treasury to grant the innocent spouse
                relief from any unpaid tax or any deficiency when
                holding   otherwise    would   be   “inequitable.”
                Subsection (f) contains no limitations period
                within which to seek the equitable relief.

642    F.3d     459,   460-61    (4th    Cir.    2011);   see    also   Nauflett    v.

Comm’r, 892 F.3d 649, 651 (4th Cir. 2018).                  Mrs. LaRosa’s request

to the IRS seeks innocent spouse relief under § 6015(f).3

       Mrs. LaRosa argues that § 6015(e) entitles her “to a stay

of    these     proceedings     while     [her   request    for    innocent     spouse

relief] is pending before the IRS, and, if litigated, until a

decision of the Tax Court becomes final.”                   (ECF No. 10-2, at 2).

Section 6015(e)(1)(B) states:

                [N]o levy or proceeding in court shall be
                made, begun, or prosecuted against the
                individual . . . requesting equitable relief
                under subsection (f) for collection of any
                assessment to which such election or request
                relates until the close of the 90th day
                referred to in subparagraph (A)(ii), or, if
                a petition has been filed with the Tax Court
                under subparagraph (A), until the decision
                of the Tax Court has become final.

       The “90th day referred to in subparagraph (A)(ii)” is the

date       90   days   after    the     Secretary   mails    a    notice   of    final


       3
       Section 6015(f) does not include a limitations period.
The Fourth Circuit considered a regulation adopting “a two-year
time period for requesting relief under § 6015(f)” and concluded
the regulation was valid.   Jones, 642 F.3d at 465. The United
States Tax Court considered the same regulation, however, and
concluded it was invalid. Pullins v. Comm’r, 136 T.C. 432, 441-
42 (2011).
                                            4
         Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 5 of 9



determination on the request for innocent spouse relief.                      26

U.S.C.     § 6015(e)(1)(A).          “Thus,   under      § 6015(e)(1)(B),     no

proceeding     in   court    shall    be    prosecuted     against   a   person

requesting [i]nnocent [s]pouse relief until 90 days after the

[IRS] issues its notice of final determination on the requested

relief.”       Coggin   v.   United    States,   2019    WL   1352806,   at   *2

(M.D.N.C. Jan. 23, 2019).

     Plaintiff opposes the motion to stay.                Plaintiff contends

that the IRS denied Mrs. LaRosa’s request for innocent spouse

relief and notified Mrs. LaRosa of the denial by letter dated

January 24, 2020.4       (ECF No. 14, at 1).          Plaintiff argues that

the IRS’s denial of Mrs. LaRosa’s request for innocent spouse

relief renders the motion moot and the possibility “that Mrs.

LaRosa might appeal the denial to the U.S. Tax Court [does not]

warrant the imposition of a stay[.]”           (Id., at 3).

     Mrs. LaRosa disputes Plaintiff’s characterization of the

IRS’s action as a denial of her request, noting that “the IRS,

at the specific direction of Plaintiff, refused to process the

[r]equest.”      (ECF No. 15, at 1).          Mrs. LaRosa elaborates that

she “filed a Form 911, Request for Taxpayer Advocate Service

     4 As Mrs. LaRosa notes, § 6015(e)(1)(B) restricts court
proceedings to collect any assessment to which the innocent
spouse request relates until 90 days after the IRS’s final
determination of relief available. (ECF No. 15, at 3). Even if
the IRS’s refusal to process the request constituted a final
determination, the restriction on court proceedings would
continue until at least April 23, 2020. (Id.).
                                        5
         Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 6 of 9



Assistance, asking the Taxpayer Advocate Service to direct the

IRS to process the [r]equest and issue a final determination.”

(Id.).     She plans to file a petition with the United States Tax

Court “[i]f the Taxpayer Advocate Service is unable to persuade

the IRS to process the [r]equest.”            (Id., at 2).      The parties

have not provided a copy of the communication and thus the court

cannot determine its import.

      Mrs. LaRosa’s motion to stay will be granted.                 She has

filed a request for innocent spouse relief and there is reason

to    conclude      that   the   IRS   has   not    mailed   her   a     final

determination of relief available to her.            The parties disagree

about whether the IRS denied the request or refused to process

it.       Section     6015(e)(1)(A)(i)(II)     is   instructive    in     this

scenario:

             In addition to any other remedy provided by
             law, the individual may petition the Tax
             Court   (and  the   Tax   Court  shall    have
             jurisdiction) to determine the appropriate
             relief available to the individual under
             this section if such petition is filed at
             any time after the earlier of the (I) the
             date the Secretary mails . . . notice of the
             Secretary’s final determination of relief
             available to the individual, or (II) the
             date which is 6 months after the date such .
             . . request is made with the Secretary[.]

      Thus, if the IRS takes no action on Mrs. LaRosa’s request

for innocent spouse relief, she may petition the Tax Court to

determine the appropriate relief available six months after the


                                       6
         Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 7 of 9



date of her request.           Mrs. LaRosa filed her request with the IRS

on January 10, 2020.           (ECF No. 10-1, at 3; ECF No. 10-2, at 2).

The   six-month    period      for   the    IRS    to     respond      will   expire       on

July 10, 2020.          Thereafter, Mrs. LaRosa may petition the Tax

Court    to   determine    the    appropriate          relief       available      to    her.

This action will be stayed as to Mrs. LaRosa until August 10,

2020, unless lifted earlier (or extended) based on the pace of

administrative proceedings.

        The parties’ remaining arguments address the merits of Mrs.

LaRosa’s request for innocent spouse relief and the likelihood

of her success on appeal before the United States Tax Court.

(ECF No. 14, at 3-5; ECF No. 15, at 4-6).                           The Tax Court has

exclusive jurisdiction over the availability of innocent spouse

relief and this court need not, and indeed cannot, resolve the

merits.       United    States    v.    Dew,    2015      WL    5037850,      at    *1    n.1

(D.S.C. Aug. 26, 2015) (“[T]he innocent spouse defense cannot be

considered by this [c]ourt because it lies within the exclusive

jurisdiction of the [T]ax [C]ourt.”); United States v. Popowski,

2012 WL 6055326, at *3 (D.S.C. Nov. 13, 2012) (“[T]he ‘innocent

spouse’       defense    may     only      be     heard        by    the   Tax       Court.

Specifically,      under    [§ 6015(e)],          if    the     taxpayer’s         innocent

spouse claim is denied by the Secretary (or the IRS takes no

action on the claim after six months), the taxpayer can seek

judicial review by filing a petition with the United States Tax

                                           7
         Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 8 of 9



Court within 90 days of the denial.                  Thereafter, appeal of the

Tax Court decision may be taken to the Court of Appeals.”).

Section 6015(e) does not require a taxpayer to demonstrate her

likelihood of success.        Plaintiff’s argument that Mrs. LaRosa is

unlikely to obtain innocent spouse relief and that therefore a

stay   is    inappropriate      misses    the       mark.      Because   § 6015(e)

applies, the court need not consider whether to exercise its

discretionary power to stay the proceedings.

       Finally, Plaintiff requests that the stay only apply to

Mrs. LaRosa, and that the action proceed against Mr. LaRosa and

the    Trust.       Plaintiff      emphasizes        “Mr.    LaRosa’s    allegedly

declining     health[,]”    (ECF    No.       14,   at   4),   and   posits   that

“adjudication against him may be an extended process since a

guardian will need to be appointed for him and separate counsel

retained[,]” (id., at 5).           Mrs. LaRosa’s motion to stay is on

her behalf only and does not mention the applicability of the

stay as to Mr. LaRosa or the Trust.                 Her reply does not address

Plaintiff’s request.        Moreover, there appear to be some service

issues.     Mrs. LaRosa waived service of the complaint, (ECF No.

10, ¶ 4), but the status of Mr. LaRosa and the Trust in this

action is not clear.         There is no return of service for either

of these parties.        Plaintiff is directed to provide the court

with the status of service on Mr. LaRosa and the Trust.                          The

action    will   continue    against      Mr.       LaRosa   and   the   Trust    to

                                          8
      Case 8:19-cv-03181-DKC Document 16 Filed 04/21/20 Page 9 of 9



accomplish service of process and other proceedings necessary to

bring those parties before the court.

III. Conclusion

     For the foregoing reasons, the motion to stay filed by Mrs.

LaRosa will be granted.    A separate order will follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   9
